          Case 3:19-cv-00705-MMD-WGC Document 25 Filed 09/29/20 Page 1 of 2



1    MARK MAUSERT
     Nevada State Bar No. 2398
2    729 Evans Avenue
3    Reno, Nevada 89512
     (775) 786-5477 Telephone
4    (775) 786-9658 Facsimile
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                    UNITED STATES DISTRICT COURT
7
                                           DISTRICT OF NEVADA
8

9
      JAMI McHENRY,                                        Case No.: 3:19-cv-00705-MMD-WGC
10
                                    Plaintiff,
11                   vs.                                   STIPULATION AND [PROPOSED] FOR
                                                           DISMISSAL WITH PREJUDICE
12    WASHOE COUNTY, a political subdivision of
13    the State of Nevada, and DOES I-X,

14                                  Defendant.
                                                      //
15

16            Plaintiff, JAMI McHENRY, and Defendant, WASHOE COUNTY, a political subdivision of

17   the State of Nevada, by and through their respective counsel of record, hereby stipulate and

18   respectfully request an order dismissing the entire action with prejudice.

19   ///

20   ///

21   ///

22   ///

23   ///

24   //

25   //

26   //

27   //

28
      Case 3:19-cv-00705-MMD-WGC Document 25 Filed 09/29/20 Page 2 of 2



1
              Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
2
     Order.
3
     DATED this 29th day of September, 2020.       DATED
                                                      DATED
                                                          this 29 th day
                                                                this 1st day
                                                                          of September,
                                                                              of August, 2020.
                                                                                         2019.
4    MARK MAUSERT LAW OFFICE                       WASHOE COUNTY DISTRICT ATTORNEY’S
                                                   OFFICE
                                                      DOTSON LAW
5
     By: /s/ Mark Mausert                          By: By:
                                                         /s/ Michael
                                                              /s/ Jill Greiner
                                                                       Large
6    MARK MAUSERT                                  MICHAEL
                                                        ROBERT  W. A.LARGE
                                                                        DOTSON
     729 Evans Avenue                              One South
                                                        JILL I.Sierra
                                                                 GREINER
                                                                       Street
7    Reno, Nevada 89512                            Reno,5355
                                                          Nevada
                                                               Reno89501
                                                                      Corporate Drive, Suite 100
8    Attorney for Plaintiff                        Attorney
                                                        Reno,forNevada
                                                                 Defendant
                                                                         89511
                                                        Attorneys for Defendant
9

10

11

12                                                          IT IS SO ORDERED.
13                                                                      29th day of _____________,
                                                            Dated this _____          September    2020.
14

15

16
                                                            _______________________________________
17                                                          UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26

27

28
                                                       2.
